22Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous objections are withdrawn.

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Allowable Subject Matter
Claims 1, 3-7, 9-21, 23-24 and 27-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 1, Apparatus for managing hot water in a hot water storage tank heating system having a hot water tank with an inlet pipe and an outlet pipe, the apparatus comprising:
wherein the one or more temperature sensors include a first temperature sensor and a second temperature sensor, each of the first temperature sensor and the second temperature sensor positioned on the outlet pipe and positioned within the mounting bracket such that the area between the first temperature sensor and the second temperature sensor is unoccupied,


wherein the one or more temperature sensors include a first temperature sensor and a second temperature sensor, each of the first temperature sensor and the second temperature sensor positioned on the outlet pipe and positioned within the mounting bracket such that the area between the first temperature sensor and the second temperature sensor is unoccupied,

The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 27, Apparatus for managing hot water in a hot water storage tank heating system having a hot water tank with an inlet pipe and an outlet pipe, the apparatus comprising:
a computer implemented processor configured to receive the temperature sensor signals and an interface to communicate with a user or additional processors either locally or remotely; and
wherein a stratification model is in accordance with the following:
Element(x)_t(0) = element(x)_t(-1)*Loss_rate + [element(x+1)_t(-1) - element(x)_t(-1)]*flow
wherein
Element(x)_t(0) is the current energy storage above O0°c for any sub element of the tank
Element(x)_t(-1) is the energy storage above ambient for the current sub element calculated in the previous predefined period
Element(x+1)_t(-1) is the energy storage in the sub element below element x in the previous predefined period
flow = flow rate from system
Loss_rate = inefficiency rating of tank


wherein, an iterative method incorporated in the maintains a real time representation of energy storage of each sub element of the hot water storage tank heating system, wherein by applying the specific heat capacity property of water to the iterative method allows a profile to be converted to temperature of each sub section, wherein a desired water temperature is known, an available hot water can be determined by calculating volume of ambient water to be added to each sub element in order to deliver the available hot water at a required temperature, thereby calculating a total potential capacity of useful hot water using a formula: 
L=                         
                            
                                
                                    ∑
                                    
                                        s
                                        e
                                        c
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    i
                                    f
                                    (
                                    T
                                    (
                                    s
                                    e
                                    c
                                    )
                                     
                                    >
                                     
                                    T
                                    u
                                    )
                                    ,
                                     
                                    L
                                    s
                                     
                                    *
                                     
                                    (
                                    T
                                    (
                                    s
                                    e
                                    c
                                    )
                                     
                                    —
                                     
                                    T
                                    u
                                    )
                                    /
                                    (
                                    T
                                    u
                                     
                                    —
                                     
                                    T
                                    a
                                    )
                                
                            
                        
                     

where L = total useful liters available 
Sec = section number 
T(sec) = temperature of sub section
Tu = predefined temperature of required water 
Ls = capacity of each sub section 
Ta = temperature of cold water feed thereby allowing the system to report to the user or any relevant third party in real time the total potential capacity of the useful hot water.

The closest references are Cooper (US 2013/0289784), Chou (US 5,712,951), Newell (US 9,846,085), Zheng (US 2011/0139144), Eddas (US-5020127), but the combination does not disclose the above feature individually or in combination.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eddas (US-5020127).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761      
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761